Case: 15-30162   Document: 00513895847    Page: 1   Date Filed: 03/03/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                         FILED
                                                                      March 3, 2017
                                No. 15-30162
                                                                      Lyle W. Cayce
                                                                           Clerk
BOARD OF COMMISSIONERS OF THE SOUTHEAST LOUISIANA
FLOOD PROTECTION AUTHORITY – EAST; ORLEANS LEVEE
DISTRICT; LAKE BORGNE BASIN LEVEE DISTRICT; EAST JEFFERSON
LEVEE DISTRICT,

             Plaintiffs–Appellants,

v.

TENNESSEE GAS PIPELINE COMPANY, L.L.C.; ALTA MESA SERVICES,
L.P.; ANADARKO E&P ONSHORE, L.L.C.; APACHE CORPORATION;
ATLANTIC RICHFIELD COMPANY; BEPCO, L.P.; BOARDWALK
PIPELINE PARTNERS, L.P.; BOPCO, L.P.; BP AMERICA PRODUCTION
COMPANY; BP OIL PIPELINE COMPANY; CALLON OFFSHORE
PRODUCTION, INCORPORATED; CALLON PETROLEUM COMPANY;
CASKIDS OPERATING COMPANY; CENTERPOINT ENERGY
RESOURCES CORPORATION; CHEVRON PIPELINE COMPANY;
CHEVRON USA, INCORPORATED; CLAYTON WILLIAMS ENERGY,
INCORPORATED; CLOVELLY OIL COMPANY, L.L.C.; COASTAL
EXPLORATION AND PRODUCTION, L.L.C.; COLLINS PIPELINE
COMPANY; CONOCOPHILLIPS COMPANY; CONTINENTAL OIL
COMPANY; COX OPERATING, L.L.C.; CRAWFORD HUGHES
OPERATING COMPANY; DALLAS EXPLORATION, INCORPORATED;
DAVIS OIL COMPANY; DEVON ENERGY PRODUCTION COMPANY, L.P.;
ENERGEN RESOURCES CORPORATION; ENTERPRISE INTRASTATE,
L.L.C.; EOG RESOURCES, INCORPORATED; EP ENERGY
MANAGEMENT, L.L.C.; EXXON MOBIL CORPORATION; EXXON MOBIL
PIPELINE COMPANY; FLASH GAS & OIL NORTHEAST,
INCORPORATED; GRAHAM ROYALTY, LIMITED; GREKA AM,
INCORPORATED; GULF PRODUCTION COMPANY, INCORPORATED;
GULF SOUTH PIPELINE COMPANY, L.P.; HELIS ENERGY, L.L.C.;
HELIS OIL & GAS COMPANY, L.L.C.; HESS CORPORATION, A Delaware
Corporation; HILLIARD OIL & GAS, INCORPORATED; HKN,
INCORPORATED; INTEGRATED EXPLORATION & PRODUCTION,
L.L.C.; J.C. TRAHAN DRILLING CONTRACTOR, INCORPORATED; J.M.
    Case: 15-30162    Document: 00513895847     Page: 2   Date Filed: 03/03/2017



                                 No. 15-30162
HUBER CORPORATION; KENMORE OIL COMPANY, INCORPORATED;
KEWANEE INDUSTRIES, INCORPORATED; KOCH EXPLORATION
COMPANY, L.L.C.; KOCH INDUSTRIES, INCORPORATED; LIBERTY OIL
; GAS CORPORATION; LLOG EXPLORATION COMPANY; MANTI
OPERATING COMPANY; MARATHON OIL COMPANY; MOEM
PIPELINE, L.L.C.; MOSBACHER ENERGY COMPANY; NATURAL
RESOURCES CORPORATION OF TEXAS; NEWFIELD EXPLORATION
GULF COAST, L.L.C.; NOBLE ENERGY, INCORPORATED; O'MEARA,
L.L.C.; P. R. RUTHERFORD; PLACID OIL COMPANY; PLAINS PIPELINE,
L.P.; REPUBLIC MINERAL CORPORATION; RIPCO, L.L.C.; ROZEL
OPERATING COMPANY; MURPHY EXPLORATION & PRODUCTION
COMPANY, USA; SHELL OIL COMPANY; SOUTHERN NATURAL GAS
COMPANY, L.L.C.; SUN OIL COMPANY; SUNDOWN ENERGY, L.P.;
UNION OIL COMPANY OF CALIFORNIA; WHITING OIL & GAS
CORPORATION; WILLIAMS EXPLORATION COMPANY; YUMA
EXPLORATION AND PRODUCTION COMPANY, INCORPORATED;
MERIDIAN RESOURCE & EXPLORATION, L.L.C.; PICKENS COMPANY,
INCORPORATED; ESTATE OF WILLIAM G. HELIS; LOUISIANA LAND
AND EXPLORATION COMPANY, L.L.C. MARYLAND; KAISER-FRANCIS
OIL COMPANY; BP PIPELINES NORTH AMERICA, INCORPORATED;
VINTAGE PETROLEUM, L.L.C., Delaware; ENLINK LIG, L.L.C.,

            Defendants–Appellees.




                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PRISCILLA R. OWEN, Circuit Judge:
      The Board of Commissioners of the Southeast Louisiana Flood
Protection Authority–East filed a lawsuit in Louisiana state court against
various companies involved in the exploration for and production of oil reserves
off the southern coast of the United States. The Board alleged that Defendants’
exploration activities caused infrastructural and ecological damage to coastal

                                       2
    Case: 15-30162         Document: 00513895847       Page: 3   Date Filed: 03/03/2017



                                        No. 15-30162
lands overseen by the Board that increased the risk of flooding due to storm
surges and necessitated costly flood protection measures. Defendants removed
the case to federal court, and the district court denied the Board’s motion to
remand, on the ground that the Board’s claims necessarily raise a federal issue.
Defendants also moved to dismiss the case for failure to state a claim on which
relief can be granted, and the district court granted the motion. We affirm.
                                                I
      In July 2013, the Board of Commissioners of the Southeast Louisiana
Flood Protection Authority–East (the Board) filed a lawsuit in Louisiana state
court against ninety-seven entities (the Defendants) involved in the
exploration for and production of oil reserves off the southern coast of the
United States. The Board, whose purpose is “regional coordination of flood
protection,” 1 alleges that since the 1930s, coastal landscapes that serve as a
“first line of defense” against flooding (the Buffer Zone) have been suffering
from rapid land loss. The Board alleges that replacement of land in the Buffer
Zone with water threatens the existing levee system and imperils coastal
communities.        It further asserts that Defendants’ oil and gas activities—
primarily the dredging of an extensive network of canals to facilitate access to
oil and gas wells—has caused “direct land loss and increased erosion and
submergence in the Buffer Zone, resulting in increased storm surge risk.”
Attached to the complaint was a list of Defendants’ names, agents, and
addresses; a map depicting the levee districts under the Board’s purview; a list
of the names and location information of wells operated by Defendants; a list
of the locations in the relevant levee districts subject to dredging permits and
the permittees benefitting thereunder; and a list of the locations and grantees
of rights of way in the relevant levee districts.


      1   LA. STAT. ANN. § 38:330.1(F)(2)(a).
                                                3
    Case: 15-30162      Document: 00513895847       Page: 4   Date Filed: 03/03/2017



                                     No. 15-30162
      The Board’s asserted bases for recovery from Defendants include
negligence, strict liability, natural servitude of drain, public nuisance, private
nuisance, and breach of contract as to third-party beneficiaries. The Board
describes the “highly costly but necessary remedial measures” that it has
undertaken or will undertake to protect against the increased storm surge risk.
These measures include “abatement and restoration of the coastal land loss at
issue,” including backfilling and revegetating each canal dredged by
Defendants; the joint state-federal Hurricane and Storm Damage Risk
Reduction System, some of the cost of which has been borne by the Board;
investigation and remediation of defects in the local levee systems to comply
with relevant certification standards; and “additional flood protection
expenses,” including the construction of “safe houses” for use by employees
during dangerous flooding conditions.
      The complaint describes “a longstanding and extensive regulatory
framework under both federal and state law” that protects against the effects
of dredging activities and establishes the legal duties by which Defendants
purportedly are bound.            It enumerates four main components of this
framework, including the Rivers and Harbors Act of 1899 (RHA); 2 the Clean
Water Act of 1972 (CWA); 3 “[r]egulations related to rights-of-way granted
across state-owned lands and water bottoms administered by the Louisiana
Office of State Lands”; and the Coastal Zone Management Act of 1972 (CZMA) 4
“and related Louisiana coastal zone regulations bearing directly on oil and gas
activities.” None of the individual claims relies on a cause of action created
under federal law, and the negligence, strict liability, and natural servitude
claims explicitly rely on state law causes of action.


      2 33 U.S.C. §§ 401-467.
      3 33 U.S.C. §§ 1251-1388.
      4 16 U.S.C. §§ 1451-1466.

                                          4
     Case: 15-30162       Document: 00513895847         Page: 5     Date Filed: 03/03/2017



                                      No. 15-30162
       The Board seeks “[a]ll damages as are just and reasonable under the
circumstances,” as well as injunctive relief requiring the backfilling and
revegetating of canals, “wetlands creation, reef creation, land bridge
construction,     hydrologic     restoration,      shoreline      protection,   structural
protection, bank stabilization, and ridge restoration.”
       Defendants removed the case to federal court, asserting five separate
grounds for federal jurisdiction. The Board moved to remand, and the district
court denied the motion, concluding that the Board’s state law claims
“necessarily raise a federal issue, actually disputed and substantial, which a
federal forum may entertain without disturbing the congressionally approved
balance of federal and state judicial responsibilities.” Defendants moved to
dismiss the case pursuant to Federal Rule of Civil Procedure 12(b)(6) as
preempted by federal law and barred under state law. The district court
granted the motion with respect to all of the Board’s claims, concluding that
none of the Board’s stated grounds for relief constituted a claim upon which
relief could be granted under state law. The Board appealed.
                                             II
       We review an order denying remand to state court de novo. 5 A federal
court may exercise federal question jurisdiction over any civil action that
“arises under the federal constitution, statutes, or treaties.” 6                A federal
question exists only where “a well-pleaded complaint establishes either that
federal law creates the cause of action or that the plaintiff’s right to relief
necessarily depends on resolution of a substantial question of federal law.” 7
However, “[t]he fact that a substantial federal question is necessary to the



       5See Davoodi v. Austin Indep. Sch. Dist., 755 F.3d 307, 309 (5th Cir. 2014).
       6Energy Mgmt. Servs., LLC v. City of Alexandria, 739 F.3d 255, 258-59 (5th Cir. 2014).
      7 Singh v. Duane Morris LLP, 538 F.3d 334, 337-38 (5th Cir. 2008) (quoting Franchise

Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 27-28 (1983)).
                                             5
    Case: 15-30162      Document: 00513895847        Page: 6    Date Filed: 03/03/2017



                                    No. 15-30162
resolution of a state-law claim is not sufficient to permit federal jurisdiction.” 8
Only in a “‘special and small category’ of cases” will federal jurisdiction exist
when state law creates the cause of action. 9 That limited category of federal
jurisdiction only exists where “(1) resolving a federal issue is necessary to
resolution of the state-law claim; (2) the federal issue is actually disputed; (3)
the federal issue is substantial; and (4) federal jurisdiction will not disturb the
balance of federal and state judicial responsibilities.” 10 “[I]f a plaintiff files suit
in state court alleging both federal and state claims arising out of the same
controversy, the entire action may be removed to federal court.” 11
      The district court concluded that three of the Board’s claims necessarily
raise federal issues: the negligence claim, which purportedly draws its
requisite standard of care from three federal statutes; the nuisance claims,
which rely on that same standard of care; and the third-party breach of
contract claim, which purportedly is based on permits issued pursuant to
federal law.

                                           A
      The Board argues that the district court was incorrect to conclude that
the nuisance and negligence claims necessarily raise a federal issue, because
although the state law claims “could turn to federal law for support, federal
law is not necessary for their resolution.” It points to this court’s holding in
MSOF Corp. v. Exxon Corp. that an allegation that a facility was maintained
“in violation of federal regulations as well as in violation of state and local
regulations” was not enough for the action to arise under federal law. 12


      8 Id. at 338.
      9  Gunn v. Minton, 133 S. Ct. 1059, 1064 (2013) (quoting Empire Healthchoice
Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006)).
      10 Singh, 538 F.3d at 338.
      11 Halmekangas v. State Farm Fire & Cas. Co., 603 F.3d 290, 293 (5th Cir. 2010).
      12 295 F.3d 485, 490 (5th Cir. 2002).

                                           6
    Case: 15-30162    Document: 00513895847     Page: 7   Date Filed: 03/03/2017



                                 No. 15-30162
      Defendants dispute the Board’s contention that the negligence or
nuisance claims could be resolved solely as a matter of state law; they note that
although the negligence claim draws its cause of action from a Louisiana
statute, the “sole basis” for any standard of care is found in the federal
regulatory scheme. Unlike in MSOF, the Board is seeking a remedy—the
backfilling of canals—that could not be required under any state law-based
conception of negligence, and accordingly the claim of necessity has a “federal
substance.” Similarly, Defendants argue that the nuisance claims posit an
obligation not to make “unauthorized” changes or alterations to levee
systems—an imperative that they argue could only exist under federal law.
      The Board’s negligence claim in fact requests relief for multiple distinct
injuries and refers to multiple sources of law that might establish a duty of
care, and it is not the case that just because some of these sources are drawn
from state law and some from federal law that the two sources are redundant
and therefore “alternative.” The claims for negligence and strict liability in
MSOF arose out of the alleged contamination of plaintiffs’ land with toxic
chemicals, which undisputedly gave rise to a cause of action under state law. 13
Here, however, Defendants correctly point out that the Board’s complaint
draws on federal law as the exclusive basis for holding Defendants liable for
some of their actions, including for the “unauthorized alteration” of federal
levee systems and for dredging and modifying lands away from their “natural
state.” Unless Louisiana state law requires persons engaged in oil and gas
activities to restore dredged or modified areas to their “natural state” to the
identical extent that the CWA purportedly does, then a court would not be able
to establish the magnitude of any potential liability without construing that
Act. The same is true of the alleged obligation not to alter levee systems built


      13   Id.
                                       7
     Case: 15-30162       Document: 00513895847          Page: 8     Date Filed: 03/03/2017



                                       No. 15-30162
by the United States, which the complaint draws from the RHA. The Board
points out that Louisiana law sets forth apparently similar requirements, such
as the provision stating that “[m]ineral exploration and production sites shall
be cleared, revegetated, detoxified, and otherwise restored as near as
practicable to their original condition upon termination of operations to the
maximum extent practicable.” 14 But the “maximum extent practicable” in turn
is defined as a regulatory determination that entails “a systematic
consideration of all pertinent information regarding the use, the site and the
impacts of the use . . . and a balancing of their relative significance.” 15 No
Louisiana court has used this or any related provision as the basis for the tort
liability that the Board would need to establish, and the Louisiana Supreme
Court has explicitly rejected the prospect that a statutory obligation of
“reasonably prudent conduct” could require oil and gas lessees to restore the
surface of dredged land. 16
       The absence of any state law grounding for the duty that the Board
would need to establish for the Defendants to be liable means that that duty
would have to be drawn from federal law. Supreme Court precedent is clear
that a case arises under federal law where “the vindication of a right under
state law necessarily turn[s] on some construction of federal law,” 17 and the
Board’s negligence and nuisance claims thus cannot be resolved without a
determination whether multiple federal statutes create a duty of care that does
not otherwise exist under state law.




       14 LA. ADMIN. CODE tit. 43, § 719(M).
       15 Id. § 701(H)(1).
       16 See Terrebonne Parish Sch. Bd. v. Castex Energy, Inc., 893 So. 2d 789, 801 (La. 2005)

(“[W]e hold that, in the absence of an express lease provision, Mineral Code article 122 does
not impose an implied duty to restore the surface to its original, pre-lease condition absent
proof that the lessee has exercised his rights under the lease unreasonably or excessively.”).
       17 Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9 (1983).

                                              8
     Case: 15-30162       Document: 00513895847         Page: 9     Date Filed: 03/03/2017



                                       No. 15-30162
                                             B
       The Board argues that even if its claims necessarily raise federal issues,
those issues are not “actually disputed.” But its argument draws entirely on
district court cases in which the parties did not disagree with respect to the
proper interpretation of federal statutes unrelated to those raised in the
Board’s complaint. 18 Defendants refute this argument by pointing out that
they do not concede, for example, that the RHA establishes liability for
otherwise permitted activity that might have the effect of altering United
States-built levee systems; that the CWA requires them to restore dredged
canals to their “natural state”; or that they are required to backfill canals that
they have dredged pursuant to federal permits. These are legal, not factual,
questions, and the parties dispute them.
                                             C
       For a federal issue to give rise to federal jurisdiction, “it is not enough
that the federal issue be significant to the particular parties in the immediate
suit . . . . The substantiality inquiry under Grable looks instead to the
importance of the issue to the federal system as a whole.” 19 The Supreme Court
has suggested that an issue can be important for many reasons: because state
adjudication would “undermine ‘the development of a uniform body of [federal]
law’”; 20 because the case presents “a nearly pure issue of law” that would have




       18 See, e.g., Cooper v. Int’l Paper Co., 912 F. Supp. 2d 1307, 1316-17 (S.D. Ala. 2012)
(“The plaintiffs’ complaint . . . does not place in dispute the meaning of any provisions of
federal law, and [the defendant] has not shown that a state court will be called upon to do
more than apply a settled federal framework to the facts of this case.” (citation omitted)).
       19 Gunn v. Minton, 133 S. Ct. 1059, 1066 (2013); see also Smith v. Kan. City Title &

Tr. Co., 255 U.S. 180, 198-202 (1921) (holding substantial the question in a state-law
shareholder lawsuit whether the statute pursuant to which certain federal bonds were issued
was constitutionally valid).
       20 Gunn, 133 S. Ct. at 1067 (quoting Bonito Boats, Inc. v. Thunder Craft Boats, Inc.,

489 U.S. 141, 162 (1989)).
                                              9
    Case: 15-30162        Document: 00513895847          Page: 10      Date Filed: 03/03/2017



                                        No. 15-30162
applications to other federal cases; 21 or because resolution of the issue has
“broad[] significance” for the federal government. 22                 “The absence of any
federal cause of action . . . [is] worth some consideration in the assessment of
substantiality.” 23
       The district court concluded that the substantiality requirement was met
in this case, both because the relevant federal statutes plainly regulate “issues
of national concern” and because the case affects “an entire industry” rather
than a few parties. Moreover, it called the lawsuit “a collateral attack on an
entire regulatory scheme . . . premised on the notion that [the scheme]
provides inadequate protection.” The Board disagrees and argues that it raises
that regulatory scheme “to support the obligations created under state law.”
       The Board is correct that the federal regulatory scheme is only relevant
to its claims insofar as the scheme provides the underlying legal basis for
causes of action created by state law.              But of course Defendants dispute
whether the federal scheme provides such basis at all. The dispute between
the parties does not just concern whether Defendants breached duties created
by federal law; it concerns whether federal law creates such duties.                         As
Defendants point out, the validity of the Board’s claims would require that
conduct subject to an extensive federal permitting scheme is in fact subject to
implicit restraints that are created by state law. 24 The implications for the



       21  Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 700 (2006) (internal
quotation marks omitted); cf. Gunn, 133 S. Ct. at 1066-67 (holding insubstantial the federal
question whether patent lawyers being sued for malpractice could have succeeded in a prior
federal patent suit by timely raising a particular argument, because “[n]o matter how the
state courts resolve that hypothetical ‘case within a case,’ it w[ould] not change the real-world
result of the prior federal patent litigation. [Plaintiff’s] patent w[ould] remain invalid.”).
        22 Gunn, 133 S. Ct. at 1066.
        23 Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 318 (2005).
        24 See 33 U.S.C. § 404 (allowing the Secretary of the Army to grant permits “to make

deposits in any tidal harbor or river of the United States beyond any harbor lines established
under authority of the United States”); 33 U.S.C. § 403 (requiring federal permission to
                                              10
    Case: 15-30162      Document: 00513895847        Page: 11     Date Filed: 03/03/2017



                                     No. 15-30162
federal regulatory scheme of the sort of holding that the Board seeks would be
significant, and thus the issues are substantial.

                                           D

      In Singh, we considered whether the area of law relevant to the
plaintiff’s claims “has traditionally been the domain of state law,” and in that
case we concluded that “federal law rarely interferes with the power of state
authorities to regulate” that area of law. 25 The Supreme Court has held that
the balance of federal and state judicial responsibilities would be disturbed by
the exercise of federal jurisdiction where such exercise would “herald[] a
potentially enormous shift of traditionally state cases into federal courts.” 26
Here, the district court held that no such shift would arise, noting that the
Board relies on federal law to establish liability and that resolution of its
claims could affect coastal land management in multiple states as well as the
national oil and gas market.
      The Board points out that each of the three federal statutes that forms
the basis of its claims contains a savings clause, which it argues supports an
inference that exercising federal jurisdiction would disrupt the balance struck
by Congress. 27 But as Defendants point out, these savings clauses act to
preserve existing state law claims; they do not confine consideration of lawsuits
based on federal law to state courts. They also argue that the relief sought by
the Board would require federal approval to be implemented, and thus it
cannot be that the lawsuit is a matter only of state concern. 28




“excavate or fill, or in any manner to alter or modify the course, location, condition, or
capacity of, any . . . canal”).
       25 Singh v. Duane Morris LLP, 538 F.3d 334, 339 (5th Cir. 2008).
       26 Grable, 545 U.S. at 319.
       27 See 33 U.S.C. §§ 1365(e), 1416(g); 16 U.S.C. § 1456(e).
       28 See 33 U.S.C. § 403; 33 C.F.R. § 322.3(a).

                                           11
    Case: 15-30162       Document: 00513895847          Page: 12     Date Filed: 03/03/2017



                                       No. 15-30162
       In Grable & Sons Metal Products, Inc. v. Darue Engineering &
Manufacturing, the Supreme Court explicitly rejected “[a] general rule of
exercising federal jurisdiction over state claims resting on federal . . . statutory
violations,” and it also rejected the proposition that “any . . . federal standard
without a federal cause of action” is enough to support federal jurisdiction over
a lawsuit. 29 However, the Court nonetheless held that federal jurisdiction was
proper in the state quiet title action before it, because “it is the rare state quiet
title action that involves contested issues of federal law,” and thus “jurisdiction
over actions like Grable’s would not materially affect, or threaten to affect, the
normal currents of litigation.” 30
       The Grable Court was persuaded that “the absence of threatening
structural consequences” was relevant to its inquiry, and the same logic
militates in favor of federal jurisdiction here. 31 If the federal statutes at issue
in this case do create duties and obligations under the laws of various states,
then it might be inappropriate for federal question jurisdiction to obtain every
time a state-law claim is made on that basis. But where, as here, one of the
primary subjects of dispute between the parties is whether the federal laws in
question may properly be interpreted to do that at all, the implications for the
federal docket are less severe. 32 Relatedly, the scope and limitations of a
complex federal regulatory framework are at stake in this case, and disposition
of the question whether that framework may give rise to state law claims as




       29  545 U.S. at 318-19.
       30  Id. at 319.
        31 Id.
        32 See id. at 318-19 (noting that even though “[t]he violation of federal statutes and

regulations is commonly given negligence per se effect in state tort proceedings,” federal
jurisdiction is not always proper in such proceedings (quoting RESTATEMENT (THIRD) OF
TORTS § 14, Reporter’s Note, cmt. a (AM. LAW INST., Tentative Draft No. 1, 2001))).
                                             12
    Case: 15-30162       Document: 00513895847          Page: 13     Date Filed: 03/03/2017



                                       No. 15-30162
an initial matter will ultimately have implications for the federal docket one
way or the other.
                                             E
       Because we conclude that the Board’s negligence and nuisance claims
necessarily raise federal issues sufficient to justify federal jurisdiction, we do
not reach the question whether the third-party breach of contract claim also
does so. We also do not reach the question whether maritime jurisdiction
provides an independent basis for federal jurisdiction in this case.

                                             III
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” 33 “[T]he tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions. Threadbare
recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” 34
                                              A
       To state a claim for negligence under Louisiana law, the Board must
establish, inter alia, that Defendants “had a duty to conform [their] conduct to
a specific standard.” 35 The extent of a duty is “a question of policy as to
whether [a] particular risk falls within the scope of the duty.” 36 A court must
determine “whether the enunciated rule or principle of law extends to or is
intended to protect this plaintiff from this type of harm arising in this




       33 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
       34 Id.
       35 Audler v. CBC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008) (quoting Lemann v.

Essen Lane Daiquiris, Inc., 923 So. 2d 627, 633 (La. 2006)).
       36 Roberts v. Benoit, 605 So. 2d 1032, 1044 (La. 1991).

                                             13
    Case: 15-30162       Document: 00513895847          Page: 14   Date Filed: 03/03/2017



                                      No. 15-30162
manner.” 37 Louisiana courts consider various factors to ascertain the scope of
this protection, including “whether the imposition of a duty would result in an
unmanageable flow of litigation; ease of association between the plaintiff’s
harm and a defendant’s conduct; economic, social, and moral implications on
similarly situated parties; the nature of defendant’s activity; the direction in
which society and its institutions are evolving; and precedent.” 38
      The district court held that the requirements imposed by the RHA, the
CWA, and the CZMA “do not extend to the protection of [the Board].” It stated
that (1) the primary purpose of the RHA is to ensure that waterways remain
navigable, and the provision therein that makes it illegal for any person to
damage a levee did not impose a duty to protect the Board; (2) the CWA is
meant to restore and maintain the integrity of the United States water supply,
and the issuance of permits for the discharge of dredged or fill materials under
it does not establish private duties; and (3) the issuance of permits licensing
oil and gas exploration activities under the CZMA does not impose private
duties to prevent environmental damage. The district court also denied that
Louisiana state law creates a duty of care by which the Board is bound, because
in the Fifth Circuit case that arguably suggested as much, Terrebonne Parish
School Board v. Columbia Gulf Transmission Co., 39 at issue was whether “a
direct loss of acreage . . . due to erosion” breached “[t]he duty of two specific
pipeline companies to maintain canals on specific property vis a vis a specific
lessor.”
      The Board argues that because the three federal statutes “set forth clear
standards of care relevant to the defendants’ conduct,” and because the
complaint points to the content of those statutes, the Board has stated a claim.


      37 Id. at 1044-45 (citation omitted).
      38 Cormier v. T.H.E. Ins. Co., 745 So. 2d 1, 7 (La. 1999).
      39 290 F.3d 303 (5th Cir. 2002).

                                             14
    Case: 15-30162       Document: 00513895847          Page: 15     Date Filed: 03/03/2017



                                       No. 15-30162
It also points to Louisiana statutes that require coastal uses “to avoid to the
maximum extent practicable” detrimental changes to sediment transport
processes and coastal erosion, as well as “increases in the potential for flood,
hurricane and other storm damage, or increases in the likelihood that damage
will occur from such hazards.” 40
       Defendants note both that the Board has not explained how the federal
statutes it enumerates serve to create a duty of care under state law and that
the Board does not appear to allege that Defendants have caused any actual
loss, because the Board states only that Defendants’ dredging activities have
weakened coastal lands such that “flood protection costs” have increased. They
also point to Terrebonne Parish School Board v. Castex Energy, Inc., in which
the Louisiana Supreme Court found no implied duty for a mineral right lessee
to restore coastline, even where the lessee was obligated by statute to “develop
and operate the property leased as a reasonably prudent operator for the
mutual benefit of himself and his lessor.” 41 Finally, they argue that the line of
Louisiana Supreme Court cases suggesting that imposing liability for any
indirect economic harm caused by a wrongful act “could create liability ‘in an
indeterminate amount for an indeterminate time to an indeterminate class’” 42
means that here, where the damaged party has incurred only additional costs



       40  LA. ADMIN. CODE tit. 43, § 701(G).
       41  893 So. 2d 789, 796-97 (La. 2005); see also Barasich v. Columbia Gulf Transmission
Co., 467 F. Supp. 2d 676, 692 (E.D. La. 2006) (“If the Louisiana Supreme Court refused to
read an implied duty to restore the surface on the facts of Terrebonne Parish, it would almost
certainly decline to do so when remote parties seek to impose a general duty that has no basis
in their relationship or controlling law.”).
        42 PPG Indus., Inc. v. Bean Dredging, 447 So. 2d 1058, 1061 (La. 1984) (quoting

Ultramares Corp. v. Touche, 174 N.E. 441, 444 (N.Y. 1931)); see MAW Enters., LLC v. City of
Marksville, 149 So. 3d 210, 220 (La. 2014) (limiting damages owed by city to lessor whose
lessee was denied a retail alcoholic beverage permit); Bean Dredging, 447 So. 2d at 1061-62
(“Because the list of possible victims and the extent of economic damages might be expanded
indefinitely, the court necessarily makes a policy decision on the limitation of recovery of
damages.”).
                                             15
    Case: 15-30162        Document: 00513895847          Page: 16      Date Filed: 03/03/2017



                                        No. 15-30162
and has not suffered any loss to property it owns, Defendants could not have
been bound to protect the Board from the losses it sustained.
       The district court was correct that neither federal law nor Louisiana law
creates a duty that binds Defendants to protect the Board from increased flood
protection costs that arise out of the coastal erosion allegedly caused by
Defendants’ dredging activities. Although it is true that this court “has often
held that violation of a Federal law or regulation can be evidence of
negligence,” 43 it has declined to do so where the “principal purpose” of the
relevant statutes was not to protect the plaintiff. 44 The Supreme Court’s
determination that the RHA “was obviously intended to prevent obstructions
in the Nation’s waterways” and that “a principal beneficiary of the Act, if not
the principal beneficiary, is the Government itself” 45 indicates that the Board’s
asserted ground for relief on the basis of the RHA—that the Act makes it
unlawful to impair in any manner, inter alia, a levee built by the United
States—may not properly be brought to bear on private parties by a municipal
authority.
       Similar logic applies in the context of the CWA. That the CWA, its
attendant regulations, and permits issued thereunder might require
Defendants to maintain canals and to mitigate the environmental impact of
their dredging activities might bear some relation to the general purpose of the
Act, which is “to restore and maintain the chemical, physical, and biological
integrity of the Nation’s waters.” 46 But with respect to the permits issued




       43 Lowe v. Gen. Motors Corp., 624 F.2d 1373, 1379 (5th Cir. 1980).
       44 Audler v. CBC Innovis Inc., 519 F.3d 239, 252 (5th Cir. 2008) (quoting Till v. Unifirst
Fed. Sav. & Loan Ass’n, 653 F.2d 152, 159 (5th Cir. 1981)).
       45 Wyandotte Transp. Co. v. United States, 389 U.S. 191, 201 (1967) (holding that the

United States may maintain a civil action against the owner of an allegedly negligently
sunken vessel to recover government expenses incurred in removing the vessel).
       46 33 U.S.C. § 1251(a).

                                              16
    Case: 15-30162      Document: 00513895847         Page: 17    Date Filed: 03/03/2017



                                     No. 15-30162
pursuant to the CWA that purportedly impose various maintenance
requirements on Defendants, the few federal regulatory provisions that the
Board cites as evidence of the contents of such permits do nothing to extend
the reach of any implied duty to the protection of local government entities.
      The Board’s claims with respect to the CZMA are more non-specific, and
even if the Board is correct to state in its complaint that the Act imposes “a
litany of duties and obligations expressly designed to minimize the
adverse . . . environmental effects associated with” Defendants’ activities,
those duties do not protect the Board, in light of the Supreme Court’s
acknowledgment that the Act “has as its main purpose the encouragement and
assistance of States in preparing and implementing management programs to
preserve, protect, develop and whenever possible restore the resources of the
coastal zone of the United States.” 47 The Act also states that one of its policies
is to provide for “the management of coastal development to minimize the loss
of life and property caused by improper development” in vulnerable areas. 48
But the Board has not pointed to any wrong committed by Defendants that
even arguably serves as a basis for liability.
      The complaint is equally vague in its references to applicable state
regulations, and although the Board now notes that certain state statutes have
the declared policy of serving ends similar to those supported by the above
federal statutes, there is little evidence that any of the cited provisions create
private liability. The best source of law for the proposition is Terrebonne
Parish, in which the Fifth Circuit denied summary judgment to defendants
who allegedly had breached a private duty to protect canals against breaches




      47 Cal. Coastal Comm’n v. Granite Rock Co., 480 U.S. 572, 592 (1987) (quoting S. REP.
NO. 92-753, at 1 (1972)).
      48 16 U.S.C. § 1452(2)(B).

                                            17
    Case: 15-30162         Document: 00513895847           Page: 18      Date Filed: 03/03/2017



                                         No. 15-30162
and widening. 49 But that case was heavily dependent on the relationship
between the litigants as parties to a servitude agreement. 50 That case did not
involve a negligence claim and certainly did not purport to extract a general
duty of care from state or federal regulatory law. Additionally, as Defendants
point out, Terrebonne Parish addressed whether a company that had dredged
a canal was liable to the owners of adjacent land for the erosion caused by the
widening of the canal; 51 it did not address the indirect effects that the canal
had on other land in the region by virtue of its effects on the ecosystem. The
Board thus has failed to establish that Defendants breached a duty of care to
it under the facts alleged, and accordingly the district court properly dismissed
the negligence claim.
                                                B
       Under Louisiana law, a claim for strict liability requires that a duty of
care was breached, just as a negligence claim does. 52 There is essentially no
difference between the two types of claim under Louisiana law, 53 and to the
extent any difference existed during the time period relevant to this lawsuit,
that difference was only that recovery on a theory of strict liability before 1996




       49  Terrebonne Parish Sch. Bd. v. Columbia Gulf Transmission Co., 290 F.3d 303, 325
(5th Cir. 2002); see also Barasich v. Columbia Gulf Transmission Co., 467 F. Supp. 2d 676,
692 (E.D. La. 2006) (holding that oil and gas companies owed no duty, in the absence of a
contractual relationship, to protect landowners from “hurricane damage from storm surge
allegedly magnified by coastal erosion caused by” dredging).
        50 Terrebonne Parish, 290 F.3d at 313-19.
        51 Id. at 308-09.
        52 See Oster v. Dep’t of Transp. & Dev., 582 So. 2d 1285, 1288 (La. 1991) (“In essence,

the only difference between the negligence theory of recovery and the strict liability theory
of recovery is that the plaintiff need not prove the defendant was aware of the existence of
the ‘defect’ under a strict liability theory.”).
        53 Burmaster v. Plaquemines Parish Gov’t, 982 So. 2d 795, 799 n.1 (La. 2008) (“[T]he

Legislature [has] effectively eliminated strict liability . . . turning it into a negligence claim.”
(quoting Lasyone v. Kan. City S. R.R., 786 So. 2d 682, 689 n.9 (La. 2001))).
                                                18
    Case: 15-30162       Document: 00513895847          Page: 19     Date Filed: 03/03/2017



                                       No. 15-30162
did not require that the defendant had knowledge of its breach of duty. 54
Because the Board has not stated a claim that Defendants owed it a duty of
care, its strict liability claim fails along with its negligence claim.
                                              C
       The complaint alleges that the lands dredged by Defendants constitute
“dominant estates” under the Louisiana Civil Code that carry a natural
servitude of drain over the “servient estates” owned by the Board, because
“water naturally flows” from Defendants’ property to the Board’s property. 55
It further alleges that “Defendants have rendered the natural servitude of
drain more burdensome in violation of Louisiana Civil Code article 656.” 56 The
district court dismissed the claim on the ground that there is no basis in law
for “finding that a natural servitude of drain may exist between non-adjacent
estates with respect to coastal storm surge.”
       The Board argues that this conclusion was incorrect, noting that
Louisiana Civil Code article 648 provides that “[n]either contiguity nor
proximity of the two estates is necessary for the existence of a . . . servitude. It
suffices that the two estates be so located as to allow one to derive some benefit
from the charge on the other.” The Board points to the allegations in its
complaint that state that Defendants’ actions have “directly altered and
continue to alter the natural course, flow, and volume of water” from
Defendants’ lands to coastal lands.            Defendants respond that the Board’s



       54  LA. CIV. CODE art. 2317.1 (noting that a strict liability claim requires “a showing
that [defendant] knew or, in the exercise of reasonable care, should have known of the ruin,
vice, or defect which caused the damage, that the damage could have been prevented by the
exercise of reasonable care, and that he failed to exercise such reasonable care.”).
        55 See id. art. 655 (“An estate situated below is bound to receive the surface waters

that flow naturally from an estate situated above unless an act of man has created the flow.”).
        56 See id. art. 656 (“The owner of the servient estate may not do anything to prevent

the flow of the water. The owner of the dominant estate may not do anything to render the
servitude more burdensome.”).
                                              19
   Case: 15-30162    Document: 00513895847      Page: 20   Date Filed: 03/03/2017



                                 No. 15-30162
allegations do not amount to a claim that Defendants’ property is “situated
above” the Board’s property, as would be required for the existence of a
servitude of drain under Louisiana Civil Code Article 655. Moreover, even
though the complaint need not allege that the properties are adjacent or near
to each other, Defendants point out that there need at least be some allegation
that the properties are “close enough that surface water naturally flows from
one to another.” Even more problematic, Defendants note, is the fact that
“storm surge is not surface water,” and thus the fact that the Board is most
concerned with damage caused by storms and hurricane-related flooding belies
its claim that damage is being caused by the flow of water onto its property
from some other particular property.
      The explanation of the natural servitude claim contained in the
complaint does little more than recite the legal requirements of such a claim.
It does not name or describe the location of any of the relevant properties, and
it does not explain the properties’ relation to each other, other than by way of
reciting the circumstances of any natural servitude claim. It does not specify
which properties constitute the servient and dominant estates, and it therefore
cannot allege that any particular property receives naturally flowing surface
waters from any other. The Board says that Exhibits B through G to its claim
exhibit a “wealth of specificity” on these questions, but the exhibits merely
comprise a map indicating the location of the levee districts of the Southeast
Louisiana Flood Protection Authority; the names and serial numbers of wells
operated by Defendants; descriptions of the locations of wells subject to
Defendants’ dredging permits; and descriptions of the locations subject to
Defendants’ right-of-way permits. Because the Board does not argue that
every single one of the hundreds of listed locations constitutes a dominant
estate, it must intend only to allege that some of those locations are dominant
estates. However, it has not made such an allegation. Another possibility is
                                       20
    Case: 15-30162     Document: 00513895847       Page: 21    Date Filed: 03/03/2017



                                   No. 15-30162
that its argument is that Defendants’ actions have altered the flow of water
into certain bodies of water, which in turn poses a storm surge risk to the lands
the Board oversees. But this would hardly constitute “[a]n estate situated
below . . . receiv[ing] the surface waters that flow naturally from an estate
situated above,” 57 and thus the district court properly dismissed the servitude
of drain claim.
                                          D
      Below and here, the parties analyzed both the public and private
nuisance claims as arising under Louisiana Civil Code article 667, which
provides that “[a]lthough a proprietor may do with his estate whatever he
pleases, still he cannot make any work on it, which may deprive his neighbor
of the liberty of enjoying his own, or which may be the cause of any damage to
him.” 58 For actions accruing after 1996, such proprietor “is answerable for
damages only upon a showing that he knew or, in the exercise of reasonable
care, should have known that his works would cause damage, that the damage
could have been prevented by the exercise of reasonable care, and that he failed
to exercise such reasonable care.” 59 The district court held that the Board’s
claims brought under this statute fail because the Board did not sufficiently
allege in its complaint that it is a “neighbor” of any of Defendants’ property.
The Fifth Circuit has noted that to bring an action under Article 667, “[a]
plaintiff must have some interest in an immovable near the defendant-
proprietor’s immovable.” 60
      The lack of specificity that plagues the Board’s servitude claim also
makes its nuisance claim little more than a restatement of Louisiana law. The


      57 Id. art. 655 (emphasis added).
      58 Id. art. 667.
      59 Id.
      60 Roberts v. Cardinal Servs., Inc., 266 F.3d 368, 386 (5th Cir. 2001) (emphasis

removed).
                                         21
    Case: 15-30162         Document: 00513895847            Page: 22     Date Filed: 03/03/2017



                                         No. 15-30162
complaint states generally that Defendants have “dredged a network of canals
to access oil and gas wells,” and that this and other oil and gas activity have
damaged Louisiana’s coast. Although the Board is correct to point out that
“there is no rule of law compelling ‘neighbor’ to be interpreted as requiring a
certain physical adjacency or proximity,” 61 the Fifth Circuit has established
that a complaint nonetheless must establish some degree of propinquity, so as
to substantiate the allegation that activity on one property has caused damage
on another. 62 The Board is thus incorrect to interpret the relevant law to
require nothing more than a “causal nexus” between the offending property
and the damage done, and in the absence of allegations that the relevant
properties were near to each other, the Board has not stated a claim for
nuisance.
                                         *       *      *
       For the foregoing reasons, the district court’s dismissal of the Board’s
claims is AFFIRMED.




        See id. at 385 (“To be a ‘neighbor’ one need not be an adjoining landowner . . . ‘it
suffices that they [the lands] be sufficiently near, for one to derive benefit from the servitude
on the other.’” (quoting Ferdinand Fairfax Stone, Tort Doctrine in Louisiana: The Obligations
of Neighborhood, 40 TUL. L. REV. 701, 711 (1966))).
        62 Id. at 387 (“To show that he is a ‘neighbor,’ and thus legally entitled . . . to maintain

[a nuisance] action, a plaintiff must show some type of ownership interest in immovable
property near that of the proprietor.” (emphasis added)); see also TS & C Invs., LLC v. Beusa
Energy, Inc., 637 F. Supp. 2d 370, 383 (W.D. La. 2009) (dismissing class action nuisance claim
because “plaintiffs have not demonstrated whose property is physically adjacent, closely
adjacent or remote from the well site”); In re Katrina Canal Breaches Consol. Litig., 647 F.
Supp. 2d 644, 734 (E.D. La. 2009), rev’d on other grounds, 696 F.3d 436 (5th Cir. 2012)
(“Although there is a paucity of guidance in the law as to the proximity required so as to be
a ‘neighbor’ for purposes of [a nuisance claim], the Court finds that [three miles] is too
attenuated for these plaintiffs to be so considered.”).
                                                22